Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 2/20/2020.

	The status of the claims is as follows:
		Claims 1-19 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	The applicant’s information disclosure statement dated 2/20/2020 has been considered and a copy has been placed in the file.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the door being a single blade door as recited in claim 12, line 2, and a seal connected to the door or the door frame OR a seal connected to the door and the door frame as recited in claim 9, line 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

OBJECTION(S):
In Claim 1, line 4, it appears that “comprise” should be –comprises:--
In claim 7, line 2, it appears that “is” should be –are--; 
In claim 13, line 2, it appears that “unit” should be –units—and in line 3, it appears that “respectively a” should be –and--; 
In claim 14, line 3, it appears that “unit” should be –units--; and
In claim 18, line 2, it appears that “is” should be –are--.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, line 2, the applicant recites “when they are moved”.  Does the applicant mean the two arms? The “first and second track units”? Or both?
Claim 19, in its entirety, is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  A “door frame” is “the door frame” that is recited as “the door frame” in claim 1?  Clarification is requested.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 12-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB patent 2 396 658 B to Dann.
GB patent 2 396 658 B to Dann discloses a door operatory system comprising a drive unit (18), a door frame (10) encompassing a door wherein the drive unit (18) is mounted to the door (see figure 1) and comprises at least a first frame section (22), a second frame section (22, opposite of one another), a first track unit (93) moveably connected to the first frame section (22, 22) and a second track unit (93, opposite of one another) moveably connected to the second frame section (22, 22) [Claims 1 and 19  as best understood]. (Note: phraseology such as “adapted to…” carries little to no patentable weight)
GB patent 2 396 658 B to Dann further discloses the drive unit (18) [Claim 2]. (Note: phraseology such as “adapted to…” carries little to no patentable weight)
GB patent 2 396 658 B to Dann the first and second track units (93, 93) [Claim 3]. (Note: phraseology such as “adapted to…” carries little to no patentable weight)
GB patent 2 396 658 B to Dann yet further discloses the drive unit (18) is connected (element 20 shown in Figure 1, element 52 shown in Figure 2, element 54 shown in Figures 3, 5, and 8). [Claim 4].
GB patent 2 396 658 B to Dann further discloses a drive unit (18) [Claim 5].  (Note: phraseology such as “adapted to…” carries little to no patentable weight)
GB patent 2 396 658 B to Dann still further discloses the first and second track units (93, 93) [Claim 6].  (Note: phraseology such as “adapted to…” carries little to no patentable weight)
GB patent 2 396 658 B to Dann discloses the drive unit (18) and the first and second track unit (93, 93) [Claim 7].  (Note: phraseology such as “adapted to…” carries little to no patentable weight)
GB patent 2 396 658 B to Dann discloses the drive unit (18) and the first and second track unit (93, 93) [Claim 8].  (Note: phraseology such as “adapted to…” carries little to no patentable weight)
GB patent 2 396 658 B to Dann discloses the drive unit (18)  mounted to the door (see figure 1) [Claim 10].
GB patent 2 396 658 B to Dann yet still further discloses a single blade door [Claim 12].
GB patent 2 396 658 B to Dann further discloses the first and second track units (22) comprises a guide track(s) (93, 93) arranged to interact with at least a first and second wheel (64, see figures 5 and 6, and one on each side) [Claim 13].
GB patent 2 396 658 B to Dann further discloses the drive unit (18) comprises at least a pinion (44) and the first and second rack units (22) comprises a rack (94 seen in Figures 5-7) arranged to interact with at least one pinion (44) (Note: the pinion could also be considered element 78 seen in figure 5 which is a pinion to the roller that is driven by the motor 18) [Claim 14].
GB patent 2 396 658 B to Dann discloses the first and second track unit (22, 22). [Claim 15]. (Note: phraseology such as “adapted to…” carries little to no patentable weight)
GB patent 2 396 658 B to Dann discloses the first and second track units (93, 93) [Claim 18].  (Note: phraseology such as “adapted to…” carries little to no patentable weight)

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over GB patent 2 396 658 B to Dann  in view of EP patent no. 0 454 261 B1 to Epema.
All of the elements of the instant invention are discussed in detail above except 1) providing the door to be formed of a plurality of panels and 2) providing seals/weather-strips between the door and the opening.
EP patent no. 0 454 261 B1 to Epema discloses a door formed of a plurality of panels (2, 3, 4, and 5, shown in figure 1) and a weather-strip (32, shown in Figures 2-4) between the door panels (2, 3, 4, and 5) and the opening.
It would have been obvious before the effective filing date of the claimed invention to provide the door of GB patent 2 396 658 B to Dann to be formed of a plurality of panels as taught by EP patent no. 0 454 261 B1 to Epema since the plurality of doors/panels allows the door to be moved between open and closed positions more easily and without binding along the track during the opening and closing movements.  .  Furthermore, the system of  GB patent 2 396 658 B to Dann would operate equally as well when utilizing a door system having a plurality of slats.
It would have been further obvious before the effective filing date of the claimed invention to provide the system of GB patent 2 396 658 B to Dann with seals/weather-strips as taught by EP patent no. 0 454 261 B1 to Epema since seals/weather-strips allows one to control an interior environment more easily and prevent unnecessary heat or cold from within.  Furthermore, the system of  GB patent 2 396 658 B to Dann would operate equally as well when utilizing seals/weather-strips.


Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634